Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments filed 10/15/2021:
Claims 1-2, 4-12, 14, and 16-19 are pending in the current application. Claim 1 has been amended. Claims 13 and 15 have been canceled. Claims 17-19 are new. 
Claim Rejections - 35 USC § 112
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites “wherein a weight ratio of the solid electrolyte particles with respect to the titanium-containing oxide particles is 10% or less”. 
Applicant relies on the original specification page 17 lines 9-11 and table 1 which reads “the solid electrolyte powder is weighed out at a weight ratio of 1% or more and 20% or less with respect to the titanium-containing oxide particles” and the data from table 1 is, for example “the amount of solid electrolyte powder added was changed to 10% by weight”. This appears to be related to the process of making the final product or the negative electrode active material, and does not refer to the final product. The specification teaches this is merely the addition amount of the solid electrolyte used to form the product (pg. 62 line 5), but does not clarify the 2 layer (given only the lithium titanium oxide and electrolyte are mixed), or how much is lost in the firing process, solvent, or ball mill process. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an amount of the water being 1 mol or more based on 1 mol of the electrolyte salt”. It is unclear what “based on” is meant to infer. Can there be only 1 mol of water and many mols of electrolyte salt to have at least 1 mol of water based on 1 of the many mols of electrolyte salt? Does this refer to a molar ratio where there water to electrolyte salt are in a molar ratio of 1:1 to x:1? The answer to this is unclear. For the purpose of compact prosecution the examiner will interpret this as a molar ratio. Claims 2, 4-12, 14 and 16-19 are rejected for being dependent on a rejected base claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-7, 14 and 16 -19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2011/0045355) in view of Chen et al. “Anatase-TiO2 of Li4Ti5O12 Nanorod Anode for Lithium-Ion Batteries,” Journal of Alloys and Compounds, vol. 601, 28 Feb. 2014, pp. 38-42 and Alias et al. “Advances of Aqueous Rechargeable Lithium-Ion Battery: A Review,” Journal of Power Sources, vol. 274, 25 Oct. 2014, pp. 237-251 as evidenced by Martinet et al. (US 8,597,828)
Regarding claim 1, Ichikawa teaches a secondary battery comprising: 
	a positive electrode (P32-33); 
	a negative electrode comprising a negative electrode active material, or lithium titanate (Li4-Ti5O12) and the like (P36) coated with solid electrolyte particles (P38. 58; Fig. 6). 
Ichikawa is silent in teaching that the negative electrode active material comprising titanium-containing particles can comprise a titanium-containing oxide phase and an anatase type TiO2 phase located at the surface of the titanium-containing metal oxide particles and distributed further than the surface; however, Chen, in a similar field of endeavor related to secondary batteries, teaches substituting lithium titanate (Li4-Ti5O12) active material anodes with lithium titanate (Li4-Ti5O12) coated by anatase-TiO2 for improved electrochemical characteristics such as rate capabilities and cyclic stability (abstract; pg. 40). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the titanium-containing metal oxide particles, or lithium titanate (Li4-Ti5O12) of Ichikawa with the titanium-containing metal oxide particles of Chen, comprising a titanium-containing oxide phase and an anatase type TiO2 phase located at a surface of the titanium-containing metal oxide particles and distributed on the surface to improve electrochemical characteristics. 
2 phase, and the solid electrolyte particles form a sandwich structure, in which the anatase type TiO2 phase is sandwiched between the titanium-containing oxide phase and the solid electrolyte (pg. 40-42 (Chen) & P59; Fig. 6 (Ichikawa)) wherein the anatase type TiO2 phase is sandwiched between the titanium-containing oxide phase and the solid electrolyte particles such that the anatase type TiO2 phase directly contacts the solid electrolyte particles (P59; Fig. 6). 
Modified Ichikawa teaches the negative electrode active material comprising titanium-containing metal oxide particles and solid electrolyte particles where the solid electrolyte particles are distributed on at least a portion of the surface of the titanium-containing metal oxide particles, and in light of Chen, distributed further on an outer side than the anatase type TiO2 phase, where the average secondary particle size, or DSE of the solid electrolyte particles is substantially smaller than the average particle size of the active material, or DTi, or DSE/ DTi is about 1/100 (P53) where the average particle size DTi of the titanium-containing oxide particles is about 1 μm to about 10 μm (P36-37). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Modified Ichikawa in view of Chen teach the solid electrolyte particles on the anatase structure are NASCION but fails to teach the electrolyte comprises an electrolyte salt and water where an amount of the water being 1 mol or more based on 1 mol of the electrolyte salt; however Alias, in a similar field of endeavor related to rechargeable batteries, teaches substituting organic liquid electrolytes in lithium ion batteries with aqueous electrolytes containing an electrolyte salt and water, or an aqueous solution with salt (pg. 242). Alias teaches 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
As a note the examiner points to Martinet which teaches the use of lithium titanates, titanium oxide TiO2 and mixtures therof wherein lithium titanate can comprise Li4Ti5O12 as negative electrode active material in an aqueous electrolyte battery (Col. 3 [1-8]; claim 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the non-aqueous electrolyte of modified Ichikawa with the electrolyte of Alias, comprising an electrolyte salt and water to improve the battery performance. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to optimize ionic conductivity, by finding the concentration of the electrolyte salt relative to the solvent, or water 
Regarding claim 2, modified Ichikawa teaches the solid electrolyte particles comprise NASCION, or Li1.3Al0.3Ti1.7(PO4)3 (P40). 
Regarding claim 4, modified Ichikawa in view of Chen teaches analysis of the x-ray diffraction (pg. 40). 
Modified Alias fails to teach a peak intensity I of a strongest peak attributable to the titanium - containing oxide phase, a peak intensity ISE of a strongest peak attributable to the solid electrolyte phase, and a peak intensity ITiO2 of a strongest peak attributable to the anatase type TiO2 phase satisfy a relationship of 0.05 ≤ ISE/I ≤ 0.3 and 0.05 ≤ ITiO2/I ≤ 0.3; however, the instant specification teaches that the ratios do not exist when the distribution of the anatase type TiO2 phase is not uniform or sufficient and crystallinity is too low, and also when extraction of the lithium ions are inhibited (pg. 11-12). Chen, related to the anatase TiO2 layer teaches analyzing the x-ray diffraction to determine the correct crystallization of the compound (pg. 39) and forming a perfect coating layer of the anatase-TiO2 with a well crystallized LTO and anatase TiO2 sample (pg, 40). Alias, related to the solid electrolyte layer, teaches the extraction of the lithium ions through the solid electrolyte layer (pg. 249). 
2 coated titanium-containing oxide phase (taught by Chen) and arrive upon the instantly claimed x-ray diffraction ratios with respect to the negative electrode active material where a peak intensity ISE of a strongest peak attributable to the solid electrolyte phase, and a peak intensity ITiO2 of a strongest peak attributable to the anatase type TiO2 phase satisfy a relationship of 0.05 ≤ ISE/I ≤ 0.3 and 0.05 ≤ ITiO2/I ≤ 0.3, as it would be inherent. 
One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Regarding claim 5, modified Ichikawa in view of Chen teaches the titanium-containing oxide phase comprises a lithium titanium oxide (abstract). 
Regarding claim 6, modified Ichikawa teaches the positive electrode comprises LiCoO2 (P36), 
Regarding claim 7, modified Ichikawa in view of Alias teaches the electrolyte salt comprises lithium nitrate, or LiNO3 (pg. 240). 
claim 14, modified Ichikawa teaches the solid electrolyte particles comprise NASCION, or Li1.3Al0.3Ti1.7(PO4)3 (P40), 
Regarding claim 16, modified Ichikawa teaches the solid electrolyte particles are partially distributed on the surface of the titanium-containing metal oxide particles to form at least one island of the solid electrolyte particles (Fig. 6). 
Regarding claim 17, modified Ichikawa teaches the weight ratio of the solid electrolyte particles with respect to the titanium containing particles is not particularly limited but may be about 20% to about 80% (P56). 
Since the claimed upper limit of 10 weight% is close to the prior art lower limit of about 20 weight% or more, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the active materials performance in the prior art range of a weight ratio of about 20% to about 80% would have been the same as, or similar to, the performance in the claimed range, or 10% or less. Consequently, it would have been obvious to person having reasonable skill in the art to employ a solid electrolyte weight ratio within the claimed range of 10 % or less.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (1).
Regarding claim 18, modified Ichikawa in view of Alias teaches examples where the concentration of the electrolyte salt is 2 M to 9 M (pg. 246; table 2). modified Ichikawa in view of Alias teaches the concentration of the electrolytes is a result effective variable as it affects the electrochemical performance and the concentration of the salt is parallel to the ionic conductivity until optimum concentration is achieved and this it is important to use an electrolyte with optimum concentration to achieve a high electrochemical performance (pg. 246). Therefore, one 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find a concentration of the electrolyte of modified Ichikawa that optimizes electrochemical performance and arrive at a concentration in a range of 1 M to 10 M. 
Regarding claim 19, modified Ichikawa in view of Alias is silent in teaching the electrolyte has a pH of 4 to 13; however, modified Ichikawa in view of Alias teaches pH as a result effective variable where the effect of the pH value of the aqueous solution has been well documented in studies investigating the capacity fading problem and the extreme value of pH either in the acidic or basic condition will result in the increase of dissolved ions and therefore that the stability of electrode materials can be controlled by adjusting the pH value (pg. 246-247). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find a pH of the electrolyte of modified Ichikawa that is not too high or too low, such that the pH is in a range of 4 to 14, to optimize the stability of the electrolyte.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Chen and Alias as evidenced by Martinet, as applied to at least claim 1 above, and further in view of Inagaki et al. (US 8647774).
Regarding claim 8, modified Ichikawa teaches a secondary battery which can be used in a vehicle (P82). 
 Modified Ichikawa is silent in teaching a battery pack comprising the secondary battery; however, Inagaki, in a similar field of endeavor related to secondary batteries, teaches lithium ion batteries with TiO2 composite oxide as an active material (Col. 3 [16-21]) which can be used in a battery pack (Col. 11 [30-31]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have a battery pack, as taught by Inagaki, using the secondary battery of modified Ichikawa to have a battery pack with long cycling lifetime and thermal stability.
claim 9, modified Ichikawa in view of Inagaki teaches the battery pack further comprises an external power distribution terminal and a protective circuit (Col. 11 [50-65]; Col. 12 [15-17]). 
Regarding claim 10, modified Ichikawa in view of Inagaki teaches the battery pack comprising a plural of the secondary battery, the secondary batteries being electrically connected in series, in parallel, or in a combination of in series and in parallel (Col.11 [32-35]).
Regarding claim 11, modified Ichikawa in view of Inagaki teaches a vehicle comprising the battery pack (Col. 12 [60-67]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Chen, Alias, and Inagaki as applied to at least claim 11 above, and further in view of Shimasaki et al. (US 2013/0030647).
Regarding claim 12, modified Ichikawa in view of Inagaki teaches a vehicle comprising a battery pack. 
Modified Ichikawa is silent in teaching the vehicle comprising a mechanism configured to convert kinetic energy of the vehicle into regenerative energy; however, Shimasaki, in a similar field of endeavor related to vehicles, teaches a regeneration control system for a vehicle that converts the kinetic energy of a vehicle into regenerative energy allowing the recovered kinetic energy to be increased as much as possible (P17) and improve drivability (P89). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include, in the vehicle of modified Ichikawa, a mechanism configured to convert kinetic energy of the vehicle into regenerative energy, as taught by Shimasaki, in order to improve drivability. 
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729     

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729